OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on July 8, 1953. Petitioner commenced this proceeding to suspend respondent from the practice of law pursuant to 22 NYCRR 1022.23 (b) and to stay all disciplinary proceedings.
Pursuant to an order of this court dated April 13, 1989, respondent was examined by Dr. John M. Wadsworth. Dr. Wadsworth submitted a report dated June 12, 1989 wherein he found that respondent is mentally ill. Based on the report of Dr. Wadsworth, we find that respondent is incapacitated from practicing law.
The petition, therefore, is granted, respondent is suspended from the practice of law until the further order of this court, and all disciplinary proceedings against him are stayed.
Boomer, J. P., Pine, Balio, Lawton and Davis, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.23 (b).